Name: Commission Regulation (EEC) No 2947/87 of 30 September 1987 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 87 Official Journal of the European Communities No L 278 /77 COMMISSION REGULATION (EEC) No 2947/87 of 30 September 1987 fixing the amount of aid for peas, field beans and sweet lupins activating threshold , price applied in Spain and the common price ; Whereas , under Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities , excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price may be adjusted under - the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in-order to take account of the prices of competing products ; whereas separate adjustments may be made for peas, for field beans and for sweet lupins ; whereas no adjustment may however be greater than the amount given by the calculation indicated in Article 3a of Commission Regulation (EEC) No 2049/ 82 I7), as last amended by Regulation (EEC) No 1 238/ 87 0 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins ( ! ), as last amended by Regu ­ lation (EEC) No 3127/86 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas , field beans and sweet lupins (3), r as last amended by Council Regulation (EEC) No 2889/87 {4), and in particular Article 24 thereof, ' Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas , field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (*), as last amended by Regulation (EEC) No 1958/87 (6) ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans ', harvested in the Community when the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas pursuant to Articles 121 (2) and 307 (2) of the Act of Accession of Spain and Portugal the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; whereas, moreover, in the case of . sweet lupins harvested in Spain it must be reduced by the difference between the Whereas, under Article 1 of Regulation (EEC) No 2049/82, the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (9) delivered to Rotterdam ; Whereas the necessary adjustments , notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas , under Commission Regulation (EEC) No 2049/82, as last amended by Regulation (EEC) No 1238/87, and under Regulation (EEC) No 2036/82 and Regulation (EEC) No 1464/86 the average world market price is to be established per 100 kilograms of products in bulk, delivered at Rotterdam, of sound quality ; whereas, for the purpose of establishing this price , only the most favourable offers for deliveries closest in distance , exclud ­ ing those relating to products being transported by ship , are used ; Whereas for offers and prices that do not comply with the conditions laid down above , the necessary adjustments must be made, and in particular those referred to in Article 5 of Regulation (EEC) No 2049/82 ;(') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 292, 16 . 10 . 1986, p. 1 . 3 OJ No L 342, 19 . 12. 1985, p. 1 . (4) OJ No L 275, 29 . 9 . 1987, p . 23 . 0 OJ No L 219 , 28 . 7 . 1982, p . 1 . (j OJ No L 184, 3 . 7 . 1987, p ., 3 . 0 OJ No L 219 , 28 . 7 . 1982, p . 36 . (8) OJ No L 117, 5 . 5 . 1987, p . 9 . 9 OJ No L 133 , 21 . 5 . 1986, p . 21 . No L 278 /78 Official Journal of the European Communities 1 . 10 . 87 Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 % , a rate of exchange based on their central rate , multiplied by the correcting factor provided for in the last Subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 1 636/87 (2),  for other currencies, an exchange rate based on the arithmetic ' mean of ^ the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ECU that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount , referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State , HAS ADOPTED THIS REGULATION : Article 1 The world market price as specified in Article 2 of Regu ­ lation (EEC) No 2036/82 shall be 17 ECU/ 100 kg. Article 2 The amounts of aid provided for in Article 3 of Regula ­ tion (EEC) No 1431 /82 is indicated in the Annexes hereto . Article 3 This Regulation shall enter into force on 1 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24 . 6 . 1985, p . 1 . 0 OJ No L 153 , 13 . 6 . 1987, p . 1 . 1 . 10 . 87 Official Journal of the European Communities No L 278/79 ANNEX I Gross aid in ECU per 100 kilograms Products intended for human consumption Current 10 1st period 11 2nd period 12  3rd period 1 4th period ' 2 5th period 3 (') 6th period ¢4 Peas used :  in Spain  in Portugal  in another Member State 12,447 12,498 12,880 12,627 12,678 . 13,060 12,807 12,858 13,240 12,987 13,038 13,420 13,167 13,218 13,600 13,347 13,398 13,780 13,527 13,578 13,960 Feild beans - used :  in Spain -  in Portugal  in another Member State 12,880 12,498 12,880 13,060 12,678 13,060 13,240 12,858 13,240 13,420 13,038 13,420 13,600 13,218 13,600 13,780 13,398 13,780 13,960 13,578 13,960 Products used in animal feed Current 10 : 1st period 11 2nd period 12 3rd period 1 4th period . 2 5th period 3 6lh period 4 Peas and field beans used :  in Spain  in Portugal  in another Member State 12,903 12,585 , 13,014 13,083 12,765 13,194 13,263 12,945 13,374 13,338 13,015 13,450 13,518 13,195 13,630 13,698  13,375 13,810 13,878 13,555 13,990 Sweet lupins harvested : A. and used in Spain 14,126 14,126 14,126 . 1 3,986 13,986 1 3,986 13,986 B. in another Member State and :  used in Portugal  used in other Member States 1 5,274 15,845 15,274 15,845 ^ 1 5,274 . 15,845 15,127 15,707 15,127 1 5,707 15,127 15,707 15,127 15,707 ANNEX II Final aid in national currency per 100 kilograms Products intended for human consumption Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 6th period 4 Products harvest in :  BLEU (Bfrs/Lfrs) 619,09 627,74 636,39 645,04 653,69 662,35 671,00  Denmark (Dkr) 1 1 2,76 114,34 115,92 117,49 119,07 120,64 122,22  Federal Republic of Germany (DM) 30,72 31,15 1 31,58 32,01 32,44 32,87 33,30  Greece (Dr) 981,42 1 005,00 1 028,58 1 052,16 1 075,74 1 099,32 1 122,89  Spain (Pta) I 986,26 2 014,02 2 041,78 2 069,54 2 097,30 2 125,06 2 152,81  France (FF) 96,26 97,60 98,95 100,29 101,64 - 102,98 104,33  Ireland ( £ Irl) 10,694 10,843 10,993 11,143 11,292 11,442 11,592  Italy (Lit) 20 704 20 994 21 285 21 575 21 866 22 156 22 446  Netherlands (Fl) 34,44 34,92 35,40 35,88 36,36 36,85 37,33  Portugal (Esc) 2 166,52 2 197,46 2 228,41 ( 2 259,35 2 290,29 2 321,23 2 352,18  United Kingdom ( £) 7,026 7,145 7,264 7,383 7,502 7,621 7,741 Amounts to be deducted in the case of :  peas used in Spain (Pta) 66,77 f I  peas and field beans used in \\ IIli\\ Portugal (Esc) 65,60 | No L 278/80 Official Journal or the European Communities 1 . 10 . 87 ANNEX III Partial aids in the national currency per 100 kilograms Peas and field beans intended for animal feed Current 10 r 1st period 11 2nd period 12 " 3rd period 1 4th period 2 5th period 3 6th period 4 Products harvested in :  BLEU (Bfrs/Lfrs) 625,53 634,18 642,83 646,49 655,14 663,79 672,44  Denmark (Dkr) 113,94 115,51 117,09 117,75 119,33 120,91 122,48  Federal Republic of Germany (DM) 31,04 31,47 ' 31,90 32,08 32,51 32,94 33,37  Greece (Dr) 1 004,54 1 028,12 1 051,70 1 057,33 1 080,91 1 104,49 1 128,07  Spain (Pta) 2 006,93 2 034,69 2 062,44 2 074,16 2 101,92 2 129,68 2. 1 57,44  France (FF) - 97,26 98,60 99,95 100,52 . 101,86 103,21 104,55  Ireland ( £ Irl) 10,805 10,955 11,104 11,168 11,317 11,467 11,616  Italy (Lit) 20 921 21 "21 1 21 502 21 624 21 914 22 204 \ 22 495  Netherlands (Fl) 34,80 35,28 35,76 35,96 36,44 36,93 37,41  Portugal (Esc) 2 189,93 2220,87 - 2 251,82 2 264,59 2 295,53 2 326,47 2 357,42   United Kingdom ( £) 7,126 7,245 7,365 7,406 . 7,525 7,644 7,763 Amounts to be deducted in . the case of use : -  Spain (Pta) 17,12 17,12 17,12 17,27 17,27 17,27 17,27  Portugal (Esc)  73,67 73,67 F 73,67 74,70 ! 74,70 74,70 -  74,70 ANNEX IV Corrective amount in national currency to be added to the amounts in Annex III , per 100 kilograms Use of the products : BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 115,37 0,00 0,13 0,52 1,31 0,00 7,68 56,33  Denmark (Dkr) 0,00 0,00 0,00 21,01 0,00 0,02 0,09 0,24 0,00 1,40 10,26  Federal Republic of Germany I (DM) 0,00 0,00 0,00 5,73 0,00 0,01 0,03 0,06 0,00 0,38 2,80  Greece (Dr) 0,00 0,00 0,00 414,07 0,00 0,47 1,86 4,70 0,00 27,58 ' 202,15  Spain (Pta) 0,00 0,00 0,00 370,16 0,00 0,42 . 1,66 4,20 0,00 24,65 180,72  France (FF) 0,00 0,00 0,00. 17,95 0,00 0,02 0,08 0,20 0,00 1,20 8,76  Ireland ( £ Irl) 0,000 0,000 0,000 1,998 0,000 0,002 0,009 0,023 0,000 0,133 0,975  Italy (Lit) 0 0 0 3 883 0 4 17 44 0 259 1 896  Netherlands (Fl) 0,00 0,00 0,00 6,42 0,00 0,01 0,03 0,07 0,00 0,43 3,13  Portugal (Esc) 0,00 0,00 0,00 419,35 0,00 0,47 1,88 4,76 0,00 27,93 204,73  United Kingdom ( £) 0,000 0,000 1 0,000 1,800 0,000 0,002 0,008 0,020 0,000 0,120 0,879 1 . 10 . 87 Official Journal of the European Communities No L 278 /81 ANNEX im ­ partial aid in national currency per 100 kilograms Sweet lupins intended for use in animal feed Current 10 ^ 1st period 11 2nd period 12 3rd period 1 4th period 2 ­ 5th period ' 3 6th period 4 Products harvested in : -  BLEU (Bfrs/Lfrs) 761,60 761,60 761,60 754,97 754,97 754,97 - 754,97 ­  Denmark (Dkr) 138,72 138,72 138,72 137,51 137,51 . 137,51 137,51 =  Federal Republic of Germany \ (DM) 37,79 37,79 37,79 37,46 ~ 37,46 37,46  37,46  Greece (Dr) 1 377,90 1 377,90 1 377,90 1 354,10 1 354,10 1 354,10 1 354,10  Spain (Pta) (') 2 178,41 - 2 178,41 2 178,41 2 156,82 2 156,82 2 156,82 2 156,82  - France (FF) 118,42 118,42 118,42 117,39 1 17,39 117,39 117,39  Ireland ( £ Irl) 13,159 13,159 13,159 13,044 13,044 13,044 13,044  Italy (Lit) 25 488 25 488 25 488 25 265 25 265 25 265 25 265  Netherlands (Fl) 42,37 - 42,37 42,37 42,00 . 42,00 42,00 42,00  Portugal (Esc) 2 676,76 2 676,76 2 676,76 2 652,65 2 652,65 2 652,65 2 652,65  United Kingdom ( £) 9,005 - 9,005 9,005 8,902 8,902 8,902 8,902 Amounts to be deducted in the / case of use in Portugal (Esc) 98,05 98,05 98,05 99,60 99,60 99,60 99,60 (') The aid is not granted for sweet lupins exchanged between Spain and the other Member States (Article 28 of Regulation (EEC) No 3540/85).- ANNEX VI Corrective amount in the national currency to be added to amounts in Annex V, per 100 kilograms Use of products : BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in : I I I  BLEU (Bfrs/Lfrs) - 0,00 0,00 0,00 83,91 0,00 0,10 0,38 . 0,95 0,00 5,59 40,97 r  Denmark (Dkr) 0,00 0,00 0,00 15,28 0,00 0,02 0,07 0,17 0,00 1,02 7,46  Federal Republic of Germany I I I (DM) 0,00 0,00 0,00 4,16 0,00 0,00 0,02 , 0,05 0,00 0,28 2,03  Greece (Dr) 0,00 0,00 0,00 301,14 0,00 0,34 1,35 3,42 0,00 20,06 147,02  Spain (Pta) 0,00 0,00 0,00 269,21 0,00 0,30 1,21 3,06 0,00 17,93 131,43  France (FF) 0,00 0,00 0,00 13,05 0,00 0,01 0,06 0,15 0,00 0,87 6,37 1  Ireland ( £ Irl ) 0,000 0,000 0,000 1,453 0,000 0,002 0,007 0,016 0,000 0,097 0,709  Italy (Lit) 0 0 0 2 824 0 3 13 32 0 188 1 379  Netherlands (Fl) 0,00 0,00 0,00 4,67 0,00 0,01 0,02 0,05 0,00 0,31 2,28  Portugal (Esc) 0,00 0,00 0,00 304,98 0,00 0,35 1,37 3,46 -- 0,00 20,31 148,89  United Kingdom ( £) 0,000 0,000 0,000 1,309 0,000 ' 0,001 0,00 £ 0,015 0,000 0,087 0,639 ANNEX VII Exchange rate of the ECU to be used BLEU DK DE EL ESP FR IRL IT NL PT UK In national currency, 1 ECU = 48,2869 8,93007 2,34113 178,920 156,813 7,85183 0,873900 1 698,35 2,63785 183,290 0,782681